                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

WILLIS C. MCALLISTER,                          CIV. NO. 16-00447 DKW-KJM

                   Plaintiff,                  ORDER DENYING PLAINTIFF’S
                                               MOTION FOR
      vs.                                      RECONSIDERATION OF THE
                                               COURT’S ORDER GRANTING
ADECCO GROUP N.A., et al.,                     DEFENDANTS’ MOTION FOR
                                               SUMMARY JUDGMENT
                   Defendants.



                                I. INTRODUCTION

      Before the Court is pro se Plaintiff Willis C. McAllister’s Motion for

Reconsideration. ECF No. 400. The Court finds this matter suitable for

disposition without a hearing, pursuant to Local Rule 7.2(d). For the reasons

discussed below, McAllister’s Motion for Reconsideration is DENIED.

                                II. BACKGROUND

      On November 21, 2018, this Court granted Defendants’ Motion for

Summary Judgment (“November 21 Order”), and the Clerk entered Judgment.

ECF Nos. 396, 397. On December 5, 2018, McAllister filed the instant Motion for

Reconsideration of the November 21 Order, pursuant to Federal Rules of Civil

Procedure 59(e) and 60(b)(6). ECF No. 400. On December 16, 2018, McAllister
filed a Notice of Appeal of multiple rulings, including the November 21 Order and

Judgment. ECF No. 401.

                                        III. DISCUSSION

A.        Jurisdiction

          Because McAllister appealed the November 21 Order and Judgment, along

with other rulings in this case, the Court must first determine whether it has

jurisdiction to address McAllister’s Motion. Generally, “[o]nce a notice of appeal

is filed, the district court is divested of jurisdiction over the matters being

appealed.” Nat. Res. Def. Council, Inc. v. Sw. Marine Inc., 242 F.3d 1163, 1166

(9th Cir. 2001) (citation omitted) (quoting Griggs v. Provident Consumer Discount

Co., 459 U.S. 56, 58 (1982) (per curiam)). An exception to this general rule is that

a notice of appeal does not divest a district court of jurisdiction to rule on a timely-

filed motion for reconsideration. See United Nat’l Ins. Co. v. R&D Latex Corp.,

242 F.3d 1102, 1109 (9th Cir. 2001) (citing Fed. R. App. P. 4(a)(4)(B)(i)).1




1
    Federal Rule of Appellate Procedure 4(a)(4)(B)(i) provides:

          If a party files a notice of appeal after the court announces or enters a judgment —
          but before it disposes of [a motion for reconsideration under Federal Rules of
          Civil Procedure 59 or 60] — the notice becomes effective to appeal a judgment or
          order, in whole or in part, when the order disposing of the last such remaining
          motion is entered.

                                                   2
       Here, Plaintiff timely filed his Motion for Reconsideration, pursuant to

Rules 59(e) and 60(b), prior to filing his Notice of Appeal. Thus, the Court retains

jurisdiction to rule on the Motion.

B.     Standard of Review

       A district court can reconsider final judgments or orders pursuant to Federal

Rules of Civil Procedure 59(e) (governing motions to alter or amend judgments) or

60(b) (governing motions for relief from a final judgment). See Sch. Dist. No. 1J,

Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). A motion for

reconsideration filed within twenty-eight days of entry of judgment is considered

under Rule 59(e); a later-filed motion is considered under Rule 60(b). See Am.

Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir.

2001). Because McAllister filed his Motion within twenty-eight days of judgment,

the Court analyzes his motion pursuant to Rule 59(e).2

       Under Rule 59(e), reconsideration may be appropriate “(1) if such motion is

necessary to correct manifest errors of law or fact upon which the judgment rests;

(2) if such motion is necessary to present newly discovered or previously

unavailable evidence; (3) if such motion is necessary to prevent manifest injustice;

or (4) if the amendment is justified by an intervening change in controlling law.”


2
 The standards for reconsideration under Rules 59(e) and 60(b) are substantially similar. See
United Nat’l Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009). Thus,
even if the court considered the Motion under Rule 60(b), the result would be the same.

                                                3
Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011) (citation omitted).

Mere disagreement with a previous order is not a sufficient basis for

reconsideration. White v. Sabatino, 424 F. Supp. 2d. 1271, 1274 (D. Haw. 2006);

Haw. Stevedores, Inc. v. HT & T Co., 363 F. Supp. 2d 1253, 1269 (D. Haw. 2005).

And although a “district court has considerable discretion when considering a

motion to amend a judgment under Rule 59(e)[,]” Turner v. Burlington N. Santa

Fe R.R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003), “amending a judgment after its

entry remains ‘an extraordinary remedy which should be used sparingly,’” Allstate

Ins. Co., 634 F.3d at 1111.

C.    Reconsideration

      McAllister appears to argue that reconsideration of the November 21 Order

is necessary to correct clear error set forth in footnote 2. Footnote 2 stated:

             Plaintiff’s “corrected” Concise Statement of Facts
             (“CSF”), ECF No. 380, includes largely conclusory
             allegations and legal argument, is non-responsive to or
             does not materially contradict Defendants’ facts, and is
             unsupported by authenticated or admissible evidence
             such as declarations, depositions, answers to
             interrogatories, or authenticated documents, as required
             by Federal Rule of Civil Procedure 56(c) and Local Rule
             56.1. Similarly, Plaintiff’s “corrected” “Schedule of
             Adverse Employment Actions,” ECF No. 382, asserts
             unsupported conclusory allegations and legal argument,
             and the numerous attached exhibits are unauthenticated
             and, in some instances, unidentifiable. Because Plaintiff
             does not controvert the material facts set forth in
             Defendants’ CSF, they are deemed admitted. See Local

                                           4
             Rule 56.1(g). Thus, where appropriate, the Court cites to
             Defendants’ CSF and admissible evidence in the record
             for the relevant facts.

McAllister contends that the Court erred when it determined that his exhibits were

unauthenticated because they “came directly from the Defendants and or the

EEOC.” Mot. at 5. McAllister further contends that the Court erred when it

determined that he failed to controvert Defendants’ material facts because his

opposition briefing “is saturated with disputed issues of fact.” Id. at 4. The Court

addresses these arguments in turn.

      First, McAllister’s argument that his exhibits are authenticated simply

because he received them from Defendants and/or the EEOC is without merit. To

authenticate a document, “the proponent must produce evidence sufficient to

support a finding that the item is what the proponent claims it is.” Fed. R. Evid.

901(a). The required foundation may be established through personal knowledge

or any other method set forth in Federal Rules of Evidence 901(b) and 902. See

Orr v. Bank of America, 285 F.3d 764, 773-74 (9th Cir. 2002) (citing Fed. R. Evid.

901(b) (providing ten approaches to authentication) and Fed. R. Evid. 902

(providing that self-authenticating documents do not require extrinsic foundation)).

      Here, McAllister does not contend that his exhibits are authenticated in

accordance with Rules 901 and 902. Nor could he. McAllister neither identified

the documents included in his exhibits nor produced evidence through personal

                                          5
knowledge or any other method set forth in Rules 901 and 902 to support a finding

regarding the documents’ authenticity. Thus, the Court did not err in finding that

his documents were unauthenticated. In any case, even though not authenticated

by McAllister, to the extent Defendants authenticated and submitted into the record

portions of the same documents, the Court considered and cited to that material.

See November 21 Order n.2 (“[W]here appropriate, the Court cites to . . .

admissible evidence in the record for the relevant facts.”).

      Second, McAllister’s argument — that the Court erred in finding that he

failed to controvert Defendants’ material facts — is also without merit. As the

Court explained in the November 21 Order, McAllister’s opposition briefing

includes “largely conclusory allegations and legal argument,” as well as “facts”

that are “non-responsive to or do[] not materially contradict Defendants’ facts.”

November 21 Order n.2.

      McAllister disagrees, arguing that his opposition “is saturated with disputed

issues of fact.” Mot. at 4. McAllister further argues that his opposition

incorporates his motions to compel discovery, ECF Nos. 358 and 359, which are

“directly responsive to, and address[] each point of Defendants’ Motion for

Summary Judgment.” Mot. at 4. But neither here, nor in opposition to summary

judgment, did McAllister identify any specific factual allegation in his opposition

or motions to compel, supported by authenticated evidence, that is directly

                                          6
responsive to Defendants’ facts. And because McAllister did not assert allegations

of specific material facts in response to Defendants’ facts, the Court did not err in

determining that McAllister failed to controvert the material facts set forth by

Defendants.

       In sum, McAllister has failed to set forth a basis for reconsideration, much

less facts or law of a strongly convincing nature to induce the Court to reconsider

its prior decision. That is, McAllister has failed to show that the November 21

Order contains clear errors or that it will result in manifest injustice. McAllister’s

disagreement with the Court’s analysis and ruling is insufficient to warrant

reconsideration. White, 424 F. Supp. 2d. at 1274; Haw. Stevedores, Inc., 363 F.

Supp. 2d at 1269.

                                    IV. CONCLUSION

       Based on the foregoing, the Court DENIES McAllister’s Motion for

Reconsideration of the Court’s Order Granting Defendants’ Motion for Summary

Judgment (ECF No. 400).

       IT IS SO ORDERED.

       DATED: December 19, 2018 at Honolulu, Hawaii.




________________________________________________________________________________________
McAllister v. Adecco Grp. N.A., et al., Civ. No. 16-00447 DKW-KJM, ORDER DENYING PLAINTIFF’S
MOTION FOR RECONSIDERATION OF THE COURT’S ORDER GRANTING DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT


                                                7
